Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.270 Filed 08/27/20 Page 1 of 52




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


 Jacqueline Taylor, et al.,             Case No. 4:20-cv-11860

 Plaintiffs,                            Hon. Stephanie Dawkins Davis
                                        Mag. Anthony P. Patti
 v.

 City of Detroit, et al.,

 Defendants.


 Alice B. Jennings                      Charles N. Raimi
 Edwards & Jennings                     James N. Noseda
 Attorney for plaintiffs                Hallam Stanton
 65 Cadillac Square, Suite 2710         City of Detroit Law Department
 Detroit, MI 48226                      Attorneys for defendants City of
 (313) 961-5000                         Detroit, Mayor Michael Duggan &
 ajennings@edwardsjennings.com          Gary Brown
                                        Two Woodward Avenue
 Coty Montag                            Detroit, Michigan 48226
 Jason Paul Bailey                      (313) 224-4550
 Attorney for plaintiffs                raimic@detroitmi.gov
 NAACP Legal Defense &                  nosej@detroitmi.gov
 Educational Fund, Inc.                 stantonh@detroitmi.gov
 700 14th Street NW, Suite 600
 Washington, DC 20005
 (202) 682-1300
 cmontag@naacpldf.org
 jbailey@naacpldf.org
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.271 Filed 08/27/20 Page 2 of 52




 Daniel S. Korobkin
 Mark P. Fancher
 ACLU Fund of Michigan
 Attorney for plaintiffs
 2966 Woodward Ave.
 Detroit, MI 48201
 (313) 578-6800
 dkorobkin@aclumich.org
 mfancher@aclumich.org

 Kurt Thornbladh
 Thornbladh Law Group PLLC
 Attorney for plaintiffs
 Schaefer Plaza, 7301 Schaefer
 Dearborn, MI 48126
 (313) 943-2678
 thornbladh.kurt3@gmail.com

 Lorray S.C. Brown
 Michigan Poverty Law Program
 Attorney for plaintiffs
 15 South Washington Street
 Ypsilanti, MI 48197
 (734) 998-6100
 lorrayb@mplp.org

 Monique Lin-Luse
 NAACP Legal Defense &
 Educational Fund, Inc.
 Attorney for plaintiffs
 40 Rector Street, Ste 5th Floor
 New York, NY 10006
 (212) 965-2200
 mlinluse@naacpldf.org
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.272 Filed 08/27/20 Page 3 of 52




 Melissa Z. El Johnson
 Melissa Z. El, P.C.
 500 Griswold Suite 2410
 Detroit, MI 48226
 (313) 963-1049
 eljohnsonlaw@gmail.com


 DEFENDANTS THE CITY OF DETROIT, MAYOR MICHAEL
   DUGGAN AND GARY BROWN’S MOTION TO DISMISS
PLAINTIFFS’ COMPLAINT UNDER FEDERAL RULE OF CIVIL
                PROCEDURE 12(b)(6)

      Defendants move to dismiss under Federal Rule of Civil Procedure

12(b)(6). As further explained in the accompanying brief, plaintiffs fail to

state a claim upon which relief can be granted.1



By: /s/ Hallam Stanton
City of Detroit Law Department
Attorney for defendant City of Detroit
Two Woodward Avenue
Detroit, Michigan 48226
(313) 237-5082
stantonh@detroitmi.gov
P82319

Dated: August 27, 2020




      In accordance with Local Rule 7.1(a), the attorneys entitled to be
      1

heard on this motion conferred. The City explained the nature of the
motion, but did not obtain concurrence in the relief sought.
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.273 Filed 08/27/20 Page 4 of 52




    BRIEF IN SUPPORT OF DEFENDANTS THE CITY OF
 DETROIT, MAYOR MICHAEL DUGGAN AND GARY BROWN’S
  MOTION TO DISMISS PLAINTIFFS’ COMPLAINT UNDER
     FEDERAL RULE OF CIVIL PROCEDURE 12(b)(6)

 I.    Issues presented

  i.   Do plaintiffs fail to state a claim under the Due Process Clauses of
       the United States and Michigan Constitutions, because they
       identify no fundamental right, nor conscience shocking conduct,
       and lack standing?

       Defendants answer “yes.”

 ii.   Do plaintiffs fail to state a claim under the Equal Protection
       Clauses of the United States and Michigan Constitutions, because
       Griffin v. Illinois, 351 U.S. 12 (1956) is inapplicable, and the
       disputed policy is rationally related to a legitimate interest?

       Defendants answer “yes.”

iii.   Do plaintiffs fail to state a disparate impact claim under the Fair
       Housing Act, because the FHA is inapplicable, disparate impact is
       unavailable, and, in any event, plaintiffs fail to plead sufficient
       facts to proceed under a disparate impact theory?

       Defendants answer “yes.”

iv.    Do plaintiffs fail to state a disparate impact claim under the
       Elliott-Larsen Civil Rights Act, because the ELCRA is
       inapplicable, disparate impact is unavailable, and, in any event,
       plaintiffs fail to plead sufficient facts to proceed under a disparate
       impact theory?

       Defendants answer “yes.”




                                       i
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.274 Filed 08/27/20 Page 5 of 52




II.     Most appropriate authority

Cases

Bearden v. Georgia, 461 U.S. 660 (1983) .......................................... 21, 23
Bloch v. Frischholz, 587 F.3d 771 (2009) .......................................... 28, 29
Bolt v. City of Lansing, 459 Mich. 152 (1998) ......................................... 26
Cox v. City of Dallas, 430 F.3d 734 (2005) ........................................ 28, 29
Doe v. BlueCross BlueShield of Tennessee, Inc., 926 F.3d 235 (6th Cir.
  2019) ................................................................................... 35, 36, 37, 44
Fowler v. Benson, 924 F.3d 247 (2019) ....................................... 21, 22, 23
Georgia State Conference of the NAACP v. City of LaGrange, Georgia,
  940 F.3d 627 (11th Cir. 2019) .............................................................. 31
Griffin v. Illinois, 351 U.S. 12 (1956) .................................... 20, 21, 22, 23
Guertin v. State, 912 F.3d 907 (2019) ............................................. passim
In re City of Detroit, Mich., 841 F.3d 684 (6th Cir. 2016)............... passim
Inclusive Communities Project, Inc. v. Lincoln Prop. Co., 920 F.3d 890
  (5th Cir. 2019) ...................................................................................... 40
Tate v. Short, 401 U.S. 395 (1971) ................................................... 20, 23
Texas Dep't of Hous. & Cmty. Affairs v. Inclusive Communities Project,
  Inc., 576 U.S. 519 (2015).............................................................. passim
The Comm. Concerning Cmty. Improvement v. City of Modesto, 583 F.3d
  690 (9th Cir. 2009) ......................................................................... 30, 31
Wards Cove Packing Co. v. Atonio, 490 U.S. 642 (1988) ............ 39, 40, 42
Williams v. Illinois, 399 U.S. 235 (1970) .......................................... 21, 23

Statutes

42 U.S.C. § 3604(a) .......................................................................... passim
42 U.S.C. § 3604(b) .......................................................................... passim
Mich. Comp. Laws § 37.2502(1)(b) .................................................. passim




                                                    ii
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.275 Filed 08/27/20 Page 6 of 52




III.    Table of contents

I.     Issues presented .................................................................................. i
II. Most appropriate authority................................................................ii
III.         Table of contents ........................................................................... iii
IV.          Facts as pleaded in the complaint .................................................. 1
V. Standard of review ............................................................................. 3
VI.          Argument ........................................................................................ 4
     A. The Court should dismiss plaintiffs’ constitutional claims. .......... 4
       i.       Plaintiffs fail to state a substantive due process claim. ............. 4
             a. The right to bodily integrity does not encompass the right to
             be free of disease from a lack of water. .......................................... 6
             b. Plaintiffs lack standing. ......................................................... 10
             c. Plaintiffs fail to plead conscience shocking behavior............. 13
       ii.      Plaintiffs fail to state an equal protection claim. ..................... 16
             a. Griffin is limited to situations involving the deprivation of a
             fundamental liberty interest. ....................................................... 19
             b. The City’s policy is rationally related to a legitimate public
             purpose. ......................................................................................... 21
     B. The Court should dismiss plaintiffs’ statutory claims. ................ 24
       i.       Plaintiffs fail to state a claim under the Fair Housing Act. ..... 24
             a. Plaintiffs’ claim falls outside the scope of § 3604(b). ............. 25
             b. Disparate impact is not actionable under § 3604(b), and
             plaintiffs fail to state a claim based on disparate treatment. ..... 30
             c. Plaintiffs fail to state a claim under disparate impact. ......... 35
       ii. Plaintiffs fail to state a claim under the Elliott-Larsen Civil
       Rights Act. ........................................................................................ 41
             a. Plaintiffs’ claim falls outside the scope of § 502(1)(b). ........... 42
             b. § 502(1)(b) should be interpreted in accordance with §
             3604(b), and plaintiffs fail to state a claim for the same reasons
             as explained supra, Part VI.B.i. ................................................... 43
VII.         Conclusion and relief requested ................................................... 45
                                                         iii
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.276 Filed 08/27/20 Page 7 of 52




IV.   Facts as pleaded in the complaint

      Many Detroiters struggle to pay their water bills. This is for a

number    of   reasons,   including   longstanding    issues   of   systemic

discrimination and the resulting racial wealth gap in what is a majority

African American city. For this reason, the City of Detroit offers two

options to assist struggling households. This includes the “10-30-50”

program and the Water Residential Assistance Program (“WRAP”). (ECF

No.1, PageID.15–19).

      Under 10-30-50, a customer makes a down payment of between ten

and fifty percent of any arrearage. The remaining balance is spread

equally over as many as twenty-four months, helping the customer pay

in installments. With WRAP, customers who are at or below 150% of the

federal poverty line are given a twenty-five dollar a month credit towards

their current bill. Any amount owed from prior bills is frozen. And if

customers make twelve timely monthly payments, they receive a 700

dollar credit towards the balance. Customers can participate for a second

twelve-month period, if necessary. (Id. at PageID.19–20).

      For a number of years, the City has disconnected a customer’s water

service if they persistently fail to pay their bills. The City does this to


                                      1
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.277 Filed 08/27/20 Page 8 of 52




collect arrearages. Those who are incapable of paying are encouraged to

sign up for 10-30-50 or WRAP to avoid a service interruption. Under this

policy, some plaintiffs have, in the past, had their water disconnected.

(Id. at PageID.4, 19–21, 27, 58–75).

      On March 9, 2020, the City announced its COVID-19 Water Restart

Plan. Due to the newly emergent coronavirus, every household in Detroit

would have water restored if currently disconnected, and there would be

a moratorium on service interruptions while the pandemic lasted. The

plan will remain in effect until the threat posed by the coronavirus

recedes. (Id. at PageID.30).

      Plaintiffs have benefited from this plan. They have had their water

service restored and are paying a low, fixed monthly water bill of twenty-

five dollars. More relief is on the way. On July 1, 2020, Governor

Gretchen Whitmer signed into law a bill that will provide twenty-five

million dollars in water utility assistance to households across the state.

The Michigan Department of Health and Human Services will reimburse

water utility providers directly in exchange for forgiveness of customer

arrearages and fees incurred during the COVID-19 state of emergency.

(Id. at PageID.34–36, 58–75).


                                       2
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.278 Filed 08/27/20 Page 9 of 52




      The City’s decision to adopt the Water Restart Plan was grounded

in the advice of public health experts. Given the importance of

handwashing to fighting the coronavirus, the City did not want

households to be without water while the risk posed by the pandemic

continued. Plaintiffs have not caught the coronavirus. Due to the plan,

neither they nor their neighbors are at risk on the basis that they lack

water. (Id. at PageID.41, 43–44, 58–75).

V.    Standard of review
      A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6)

tests the legal sufficiency of the complaint. “To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’ ” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). “Dismissal is likewise appropriate where the

complaint, however factually detailed, fails to state a claim as a matter

of law.” In re City of Detroit, Mich., 841 F.3d 684, 699 (6th Cir. 2016).




                                      3
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.279 Filed 08/27/20 Page 10 of 52




VI.   Argument 2

      A. The Court should dismiss plaintiffs’ constitutional
         claims.

      In Counts I and III, plaintiffs allege a violation of their substantive

due process right to bodily integrity and their right to equal protection.

They bring these claims under the Fourteenth Amendment to the United

States Constitution and Article I of the Michigan Constitution.3 For the

following reasons, both Counts should be dismissed.4

          i.   Plaintiffs fail to state a substantive due process claim.

      In Count I, plaintiffs plead that the right to bodily integrity is

guaranteed by the substantive component of due process. They contend

that the right to bodily integrity encompasses “the right to be free of


      2For the purposes of this motion only, the City chooses not to
challenge plaintiffs’ class allegations. (ECF No.1, PageID.75–78).
      3 Plaintiffs request damages. (Id. at PageID.99). Plaintiffs rely on
42 U.S.C. § 1983 with respect to their federal claims. However, there is
no analogous state statute, and there is no inferred damages remedy
against a municipality under the Michigan Constitution. Jones v. Powell,
462 Mich. 329, 335–36 (2000). The Court should therefore dismiss
plaintiffs’ damages claim in this respect.
      4In order to hold defendants liable under the federal Constitution,
plaintiffs must satisfy Monell v. Dep't of Soc. Servs. of City of New York,
436 U.S. 658 (1978). The same is true under the Michigan Constitution.
See Sova v. City of Mt. Pleasant, 142 F.3d 898, 904 (6th Cir. 1998). The
City assumes that plaintiffs have satisfied this requirement, for the
purposes of this motion only.
                                      4
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.280 Filed 08/27/20 Page 11 of 52




disease from [a] lack of water service.” And argue that the City has

violated this right by “causing conditions leading to the introduction of

infectious disease into their bodies.” In plaintiffs’ view, the City’s policy

of disconnecting water service for nonpayment is to blame. (ECF No. 1,

PageID.78–81). 5

      As plaintiffs observe, “[t]he Due Process Clause guarantees more

than fair process . . . [it] also provides heightened protection against

government interference with . . . fundamental rights . . . .” Washington

v. Glucksberg, 521 U.S. 702, 719–20 (1997).6 But this is a narrow

guarantee: substantive due process only protects those rights “so rooted

in the traditions and conscience of our people,” Bell v. Ohio State Univ.,

351 F.3d 240, 250 (6th Cir. 2003), “that neither liberty nor justice would

exist if they were sacrificed.” Glucksberg, 521 U.S. at 721. Additionally,

where, as here, the claim is based on an alleged abuse of executive power,



      5 Since defendants Duggan and Brown are sued in their official
capacities, and official capacity suits are claims against the municipality,
Cady v. Arenac Cty., 574 F.3d 334, 342 (6th Cir. 2009), the term “the City”
will be used throughout to refer to defendants collectively.
      6The due process protections offered by Michigan’s Constitution are
coextensive with that of the federal Constitution’s Fourteenth
Amendment. Cummins v. Robinson Twp., 283 Mich. App. 677, 700–01
(2009). This brief will analyze them as if they are one and the same.
                                      5
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.281 Filed 08/27/20 Page 12 of 52




only truly arbitrary conduct is actionable. Cty. of Sacramento v. Lewis,

523 U.S. 833, 846 (1998). A plaintiff must therefore do more than identify

a fundamental right; she must also show that the right was violated by

conduct that “shocks the conscience.” Guertin v. State, 912 F.3d 907, 922

(2019).

            a. The right to bodily integrity does not encompass
               the right to be free of disease from a lack of water.

      Courts have held in limited circumstances that the right to bodily

integrity is a fundamental one. Yet substantive due process claims focus

on the exact description of the interest at stake. See Collins v. City of

Harker Heights, Tex., 503 U.S. 115, 125 (1992) (“It is important . . . to

focus on the allegations in the complaint to determine how petitioner

describes the constitutional right at stake . . . .”); Glucksberg, 521 U.S. at

722. And the specific interest claimed here is that “the right to be free of

disease from [a] lack of water service” is encompassed by the right to

bodily integrity. (ECF No. 1, PageID.81).

      However, the right to bodily integrity has applied in at most three

situations. Most commonly, in cases concerned with physical punishment

or restraint. Guertin, 912 F.3d at 919. Additionally, in lawsuits involving

nonconsensual medical procedures. E.g., Washington v. Harper, 494 U.S.

                                      6
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.282 Filed 08/27/20 Page 13 of 52




210, 232 (1990); Winston v. Lee, 470 U.S. 753, 767 (1985). And finally, in

Guertin v. State, the Sixth Circuit applied it in the context of the Flint

Water Crisis. Since plaintiffs’ claim, here, does not involve physical

punishment or restraint, or a nonconsensual medical procedure, it can

only proceed, if at all, under Guertin’s banner.

      True, Guertin addressed the concept of bodily integrity in a new

context. But the Flint Water Crisis was, after all, a unique situation.

Officials, in the interest of saving money, created a public health

emergency, distributing lead tainted water to thousands of Flint

residents. 912 F.3d at 926–32. Those same officials covered up the

ensuing crisis, going as far as to tell people that the water was safe to

drink and bathe in. Id.

      The present case involves dramatically different facts, confirming

that Guertin does not reach this setting. For one, the means by which the

harm occurred in Guertin involved a direct bodily intrusion: official

malfeasance pumped polluted water to household taps from which

residents drank. Plaintiffs, here, do not claim that Detroit’s water is

unsafe to drink. And they do not allege a direct invasion of unsafe water

into their bodies. Rather, they engage in hypothesizing: the City is


                                      7
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.283 Filed 08/27/20 Page 14 of 52




“employing water shutoffs,” hindering their ability to practice good

hygiene, placing them at risk of catching an illness they have yet to catch.

(ECF No. 1 at PageID.79–80). Unlike in Guertin, here, there is no

suggestion that the City introduced disease into their bodies, nor that the

City even brought disease into their immediate surroundings.

      Moreover, Guertin involved deception. Flint officials knew that the

water was dangerous but hid the risks, “turning residents’ voluntary

consumption of a substance vital to subsistence into an involuntary and

unknowing act of self-contamination.” 912 F.3d at 925–26. In this case,

there is no suggestion that the City deceived plaintiffs. Whatever faults

plaintiffs attribute to the City’s policy, at no point did the City mislead

them into ingesting harmful substances. This distinction is paramount,

as the idea of false pretenses was key to Guertin’s finding that the right

to bodily integrity involved the interplay between “informed consent” and

“state interests.” Id. at 919. In other words, it is not enough that the City

created a risk of harm, plaintiffs have to plead that the City misled them

into harm’s way. This they cannot plausibly do. 7


      7Plaintiffs have not brought their substantive due process claim
based on a state-created danger theory. They cannot plausibly do so. See
Kallstrom v. City of Columbus, 136 F.3d 1055, 1066 (6th Cir. 1998).
                                      8
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.284 Filed 08/27/20 Page 15 of 52




      There is no support for plaintiffs’ claim that the right to bodily

integrity includes “the right to be free of disease from [a] lack of water

service.” By asserting as much, plaintiffs are asking the Court to

recognize a new fundamental right. But the Court should reject this

invitation, since to do so would be contrary to binding precedent. There

is no daylight between plaintiffs’ “right to be free of disease from [a] lack

of water service,” and a purported right to water service in general. If a

municipality decides in the future to interrupt water service for

nonpayment, a resident will always be able to claim that she is at greater

risk of disease because of that decision. Yet the Sixth Circuit has not once,

but twice rejected the idea that there is a “fundamental right to water

service.” Detroit, 841 F.3d at 700; Mansfield Apartment Owners Ass'n v.

City of Mansfield, 988 F.2d 1469, 1477 (6th Cir. 1993). 8

      As a final point, recognizing plaintiffs’ asserted right would also

upend the considered decisions of Detroit’s policymakers: those actually

responsible for operating the City’s water system. That responsibility

includes delivery of clean, safe water, while keeping the system


      8Caselaw also runs counter to the notion that the right to live in a
contaminant-free environment is somehow protected by substantive due
process. Guertin, 912 F.3d at 922.
                                      9
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.285 Filed 08/27/20 Page 16 of 52




financially solvent and, at the same time, keeping rates as affordable as

possible. The Court would have to do this with little guidance as to how

such a change could affect the system. Courts should be “reluctant to

expand the concept of substantive due process” where few “guideposts

[exist] for responsible decisionmaking.” Collins v. City of Harker Heights,

Tex., 503 U.S. 115, 125 (1992). As such, for this reason too, the Court

should reject plaintiffs’ invitation.

            b. Plaintiffs lack standing.

      As is well known, to bring their bodily integrity claim, plaintiffs

must have Article III standing. Buchholz v. Meyer Njus Tanick, PA, 946

F.3d 855, 860 (6th Cir. 2020). Among other things, this means that

plaintiffs must identify an “injury in fact.” Bank of Am. Corp. v. City of

Miami, Fla., 137 S. Ct. 1296, 1302 (2017). An “injury in fact” is a harm

that is concrete, particularized, and actual or imminent. Spokeo, Inc. v.

Robins, 136 S. Ct. 1540, 1548 (2016). And while the mere risk of injury

can sometimes suffice, it cannot be “too speculative.” Clapper v. Amnesty

Int'l USA, 568 U.S. 398, 409 (2013). Instead, the injury must be “certainly

impending.” Id. Even where the harm alleged is a violation of substantive

due process, a plaintiff must plausibly plead that there is a “substantial


                                        10
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.286 Filed 08/27/20 Page 17 of 52




risk” that her rights will actually be violated. Kanuszewski v. Michigan

Dep't of Health & Human Servs., 927 F.3d 396, 408–11 (6th Cir. 2019).

      Plaintiffs request both retrospective and prospective relief.

Therefore, they must have standing to pursue at least one or the other.

See id. If plaintiffs fail to identify an “injury in fact” that supports either,

they are asking this Court to issue an advisory opinion. Huff v. TeleCheck

Servs., Inc., 923 F.3d 458, 465 (6th Cir. 2019). Article III grants no such

power. Miller v. City of Wickliffe, Ohio, 852 F.3d 497, 503 (6th Cir. 2017).

      To start: plaintiffs lack standing with respect to their retrospective

request for compensatory damages. (ECF No. 1, PageID.99). Recall that

plaintiffs’ claim is that the City violated their “right to be free of disease

from [a] lack of water . . . .” (ECF No. 1, PageID.81). So to meet the “injury

in fact” requirement, plaintiffs must plead that they caught a disease

because of a lack of water. But plaintiffs alleged no such thing. In fact,

they do not contend that they caught a disease at all. Plaintiffs cannot

demand compensation for a harm that has yet to befall them. See

Buchholz v. Meyer Njus Tanick, PA, 946 F.3d 855, 865 (6th Cir. 2020)

(“[T]he fear of a future harm is not an injury in fact unless the future




                                      11
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.287 Filed 08/27/20 Page 18 of 52




harm is “certainly impending.”) As such, they don’t have standing to

bring this claim, at least as far as it relates to damages.

      Plaintiffs’ request for prospective relief fares no better. First,

plaintiffs suggest that they are at greater risk of contracting COVID-19

because of the City’s policy. (ECF No. 1, PageID.37–47). Yet they also

make it clear that the City has reconnected their water since the

pandemic began. (Id. at PageID.58–73). Also, that the City has no

intention of disconnecting it again until the pandemic passes. (Id. at

PageID.36–37). So there is no way to conclude that their “right to be free

of disease from [a] lack of water” is imminently under threat with respect

to the coronavirus. They themselves plead that service interruptions will

not resume while COVID-19 remains a reality.

      Plaintiffs next propose that they are at greater risk of contracting

other non-pandemic related diseases because of the City’s policy. These

include “shigellosis (an acute dysentery); giardiasis (a protozoan

infection); and campylobacter (an acute intestinal disease).” (ECF No. 1,

PageID.47). However, here too, plaintiffs’ pleadings are insufficient. For

one, their allegations are not particularized. They discuss the general

risk faced by residents living in neighborhoods with higher rates of


                                     12
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.288 Filed 08/27/20 Page 19 of 52




service interruptions, (id.), but not the risk they themselves face. Cf.

Heartwood, Inc. v. Agpaoa, 628 F.3d 261, 268 (6th Cir. 2010)

(“[E]nvironmental plaintiffs seeking to establish standing must identify

particular segments of a river, sections and sub-sections of a forest, or

passes in a mountain range that they use and will continue to use.”). For

another, any risk they face is far from concrete. Putting aside that they

currently have water service, this is evidenced by the fact that plaintiffs

have had their water disconnected in the past without contracting alleged

any illness. Plaintiffs are again relying on an impermissible fear-of-

future-harm theory. See Buchholz, 946 F.3d at 865.

            c. Plaintiffs fail to plead conscience shocking
               behavior.

       Plaintiffs’ theory also requires that they allege conduct that “shocks

the conscience.” Guertin, 912 F.3d at 922. Where, as here, the alleged

abuse of executive authority has occurred after time for deliberation, only

actions demonstrating a “deliberate indifference” to the rights of others

“shocks the conscience.” Claybrook v. Birchwell, 199 F.3d 350, 359 (6th

Cir.   2000).   “[D]eliberate    indifference”   amounts    to   “subjective

recklessness.” In re Flint Water Cases, 960 F.3d 303, 324 (6th Cir. 2020).

“[P]laintiffs must show the government officials ‘knew of facts from which

                                     13
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.289 Filed 08/27/20 Page 20 of 52




they could infer a substantial risk of serious harm, that they did infer it,

and that they acted with indifference toward the individual’s rights.’” Id.,

quoting Guertin, 912 F.3d at 926.

      However, the Sixth Circuit has previously rejected the idea that

“[w]ithholding water on condition of payment for delinquent charges”

shocks the conscience. Detroit, 841 F.3d at 699. And when the Sixth

Circuit decided that case, the “correlation between the lack of water

service and the spread of disease,” (ECF No. 1, PageID.80), was

presumably as strong then as it is now. The only thing different, here, is

the COVID-19 pandemic. Therefore, if plaintiffs state a claim to

conscience shocking behavior at all, it must be premised on this

distinction.

      With this in mind, plaintiffs fail to plead that the City acted with

the requisite deliberate indifference. In fact, they allege the opposite.

They note that they City knew of facts from which they could infer a risk

of serious harm due to the coronavirus. (ECF No. 1, PageID.30). In

addition, plaintiffs point out that the City did in fact infer it by early

March. (Id.) Yet rather than argue that the City turned the other way,

they instead admit that the City recognized “the importance of


                                     14
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.290 Filed 08/27/20 Page 21 of 52




handwashing,” issued a “moratorium on shutoffs,” and announced a

“Coronavirus COVID-19 Water Restart Plan, which provided for . . . [the]

reconnection of all water service in Detroit during the pandemic.” (Id.)

Plaintiffs further admit that Mayor Duggan stated “no resident of the

city of Detroit [should have] their water shut off for lack of funds” while

the pandemic lasts. (Id.) Surely, this is the very opposite of deliberate

indifference.

      Plaintiffs may instead be contending that the City did not reconnect

their water service with sufficient haste, (id. at PageID.33) (“DWSD did

not restore water service to Plaintiffs McCorkle and Wilson until late

April or early May 2020), and that this “shocks the conscience.” But

arguing that the City failed to implement its water restart plan with

enough speed, is a world away from suggesting that the City was

deliberately indifferent. The latter is approaching an intent to harm. See

Schroder v. City of Fort Thomas, 412 F.3d 724, 730 (6th Cir. 2005). The

former is the reality of governing a city of a 142 square miles, with a

sizable, dispersed, underserved community.

      Lastly, plaintiffs suggest that the City has still not reconnected

water to every household in Detroit. (ECF No. 1, PageID.33). The City


                                     15
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.291 Filed 08/27/20 Page 22 of 52




urges plaintiffs to identify such households if any do in fact exist. 9 But

regardless, this allegation is irrelevant to the current legal issue. The

question is whether the City acted with indifference towards plaintiffs’

rights, not the rights of others. And, again, plaintiffs clearly allege that

they have had their water service restored. (Id. at PageID.58–73).

Plaintiffs thus fail to plead conscience shocking conduct.10 For this reason

and those explained above, the Court should dismiss Count I.

       ii.   Plaintiffs fail to state an equal protection claim.

      In Count III, plaintiffs plead that the right to equal protection

“includes a prohibition against state actions that punish individuals for

non-payment of municipal services without first considering whether the

individual had the ability to pay and whether non-payment was willful.”

In plaintiffs’ view, the City’s policy “of disconnecting water service to




      9City of Detroit, Press Release, DWSD’s Statement in Response to
Class Action Lawsuit Regarding Water Shutoffs (Jul. 9, 2020).
      10 Unlike cases involving statutes, plaintiffs cannot bring a
substantive due process claim based on executive action by alleging that
there is no rational basis. Guertin, 912 F.3d at 922. See Cty. of
Sacramento v. Lewis, 523 U.S. 833, 845–54 (1998). Even if rational basis
applies, plaintiffs’ claim still fails. See infra, Part VI.A.ii.b.
                                     16
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.292 Filed 08/27/20 Page 23 of 52




residential account holders . . . constitutes a violation of [this] equal

protection guarantee[].” (Id. at PageID.89–91.)11

      The essence of an equal protection claim is class-based

discrimination. Herron v. Harrison, 203 F.3d 410, 417 (6th Cir. 2000).

Normally, this means that a plaintiff must plead that she has been

treated differently than others, in like circumstances and under like

conditions. Rondigo, L.L.C. v. Twp. of Richmond, 641 F.3d 673, 682 (6th

Cir. 2011). Yet in this case, plaintiffs do not plead disparate treatment.

To the contrary, they allege that a facially-neutral policy has been

applied evenhandedly, resulting in a disparate impact. (ECF No.1,

PageID.91).

      Still, this alone does not rule out plaintiffs’ claim entirely. If they

also plead facts from which it can be inferred that the City’s policy was

motivated by racial animus, their claim may still proceed under Vill. of

Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 264–68

(1977). However, to do so, plaintiffs must allege more than facts merely

consistent with discriminatory “intent as volition or intent as awareness


      11The federal and Michigan Equal Protection Clauses are
coextensive and will be analyzed together. Harville v. State Plumbing &
Heating Inc., 218 Mich. App. 302, 305 (1996). See also supra, note 6.
                                     17
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.293 Filed 08/27/20 Page 24 of 52




of consequences.” Pers. Adm'r v. Feeney, 442 U.S. 256, 279 (1979). Rather,

they must plead allegations consistent with the theory that the City

“selected or reaffirmed a particular course of action . . . ‘because of,’ not

merely ‘in spite of,’ its adverse effects upon” Detroit’s African American

community. Id.

      However, plaintiffs’ complaint is mostly silent with regard to racial

animus. They plead, for example, that defendants have “persisted in the

practice of employing water shutoffs as a collection method with full

knowledge that many households . . . cannot afford to pay. . . .” (ECF No.

1, PageID.21). Similarly, they allege that “Detroit has a history of

disconnecting service to residential . . . customers . . . while failing to

disconnect service to commercial and government customers . . . .” (Id. at

PageID.26.) But these allegations do not link the City’s policy with a

racially discriminatory intent. And while plaintiffs’ complaint contains

statements relating to the issue of structural racism more generally, (id.

at PageID.15–18), this does not show, by any means, that the City acted

with the goal of harming African Americans.

      That leaves one further possibility: plaintiffs are attempting to

state a claim under Griffin v. Illinois, 351 U.S. 12 (1956) and its progeny.


                                     18
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.294 Filed 08/27/20 Page 25 of 52




            a. Griffin is limited to situations involving the
               deprivation of a fundamental liberty interest.

      In Griffin v. Illinois, the Supreme Court held that the Equal

Protection Clause prevents a state from granting appellate review to only

those individuals able to afford a trial transcript. 351 U.S. at 19. The

Court later extended Griffin in Mayer v. City of Chicago, 404 U.S. 189,

195–99 (1971) (ruling that Griffin applies to indigent defendants looking

to appeal custodial and noncustodial convictions alike). And relied on

Griffin in a series of cases at the intersect of indigence and the criminal

justice system, including Williams v. Illinois, 399 U.S. 235 (1970) (a state

cannot subject a defendant to a period of imprisonment beyond the

statutory maximum solely because she is too poor to pay a fine); Tate v.

Short, 401 U.S. 395 (1971) (a state cannot convert a fine imposed under

a fine-only statute into a jail term solely because a defendant is too poor

to immediately pay the fine in full); and Bearden v. Georgia, 461 U.S. 660

(1983) (a state cannot revoke a defendant's probation for failing to pay a

fine and restitution absent evidence that the defendant had the means to

pay and chose not to).

      However, in Fowler v. Benson, the Sixth Circuit recently addressed

the applicability of Griffin outside of the criminal justice context. There,

                                     19
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.295 Filed 08/27/20 Page 26 of 52




the question was whether, consistent with the Equal Protection Clause,

the Michigan Secretary of State could suspend “an indigent person’s

driver’s license, on the basis of unpaid court debt.” 924 F.3d 247, 252, 260

(2019). The Fowler plaintiffs contended that this license suspension

scheme violated Griffin. Id. at 260. Yet the Sixth Circuit rejected this

argument. It observed that the Griffin line of cases involved the nexus

between indigence and the types of fundamental liberty interests

associated with the criminal justice system, like imprisonment and

probation. Id. at 260–61. The Sixth Circuit contrasted those interests

with protected property interests, such as the one a person may have in

a driver’s license. It found the distinction critical, and refused to import

Griffin out of the criminal justice setting. Id. at 261–62.

      What was true in Fowler is true here. This case does not involve a

fundamental liberty interest associated with the criminal justice system.

Plaintiffs clearly assert that their equal protection claim relates to “a

constitutionally protected property interest in the continuation of their

residential water service.” (ECF No. 1, PageID.90) (emphasis added). So

while the Griffin line of cases does distinguish between those who can

and cannot afford to pay a fine or fee, Fowler controls and prevents


                                     20
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.296 Filed 08/27/20 Page 27 of 52




plaintiffs from relying on that distinction here. See Sykes v. Anderson,

625 F.3d 294, 319 (6th Cir. 2010).

      Plaintiffs may try to distinguish Fowler from the present case.

However, it is hard to see how they can. True, there are differences

between the suspension of a driver’s license and water service. But both

could be considered essential. After all, in Michigan, as elsewhere, the

right to drive and the right to earn a living are inexorably intertwined.

Fowler, 924 F.3d at 271 (Donald, J., dissenting).

            b. The City’s policy is rationally related to a
               legitimate public purpose.

      Plaintiffs’ wealth-based discrimination claim hinges on at most

rational basis. Phillips v. Snyder, 836 F.3d 707, 719 (6th Cir. 2016); see

also San Antonio Indep. Sch. Dist. v. Rodriguez, 411 U.S. 1, 29 (1973)

(“[T]his Court has never heretofore held that wealth discrimination alone

provides an adequate basis for invoking strict scrutiny. . . .”). Even at the

motion to dismiss stage this represents a heavy burden. Theile v.

Michigan, 891 F.3d 240, 243 (6th Cir. 2018). The City’s policy is

presumptively valid. Walker v. Bain, 257 F.3d 660, 668 (6th Cir. 2001).

Plaintiffs’ claim fails if the Court can conceive of any set of facts to



                                     21
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.297 Filed 08/27/20 Page 28 of 52




suggest that the policy is rationally related to a legitimate government

end. Theile, 891 F.3d at 243.

      In this case, a set of conceivable facts clearly exists. First, the City

has a legitimate interest in maintaining the financial stability of the

water system and keeping rates as low as possible. See Detroit, 841 F.3d

at 700; see also Mansfield Apartment Owners, 988 F.2d at 1477 (noting

that a municipality has a valid governmental interest in maintaining its

financial stability). Plaintiffs do not (and cannot) disagree. Their

differences relate more to the means used rather than the ends achieved.

(ECF No. 1, PageID.91–92).

      But contrary to plaintiffs’ position, disconnecting water service for

nonpayment does in fact rationally relate to the goals stated above.

Service interruptions are one way, and sometimes the only way, to ensure

that those who are capable of paying do in fact pay. Put differently, the

City’s policy is designed to prevent widespread delinquencies by those

who may otherwise choose not to pay. The Detroit Water and Sewerage

Department is funded entirely from the revenues it collects from

customers, and the system is required to operate on a balanced budget.




                                     22
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.298 Filed 08/27/20 Page 29 of 52




So uncollected arrearages are folded into future rate increases, resulting

in a greater percentage of residents unable to afford water.

      That a conceivable set of facts exists stops plaintiffs’ claim from

proceeding. But there is more to this than the conceivable; the City’s

policy is based on the real. Every winter, service interruptions are paused

to protect against the risk of burst pipes. During that time, the rate of

delinquencies dramatically rises, and does not recover until the City

starts warning residents that service interruptions will resume in the

spring.

      Inevitably, the City’s policy affects some more than others. That is

true of any government policy. That is why the City started its 10-30-50

and WRAP payment plans: to help those individuals most affected, who,

in this case, happen to be some of Detroit’s lowest-income residents.

Plaintiffs disparage these payment plans as inadequate because they do

not “ index billing to actual household income.” (ECF No. 1, PageID.21.)

But this critique is not of constitutional significance. And moreover, even

if practically possible, their preferred solution is legally impermissible.

      As the Sixth Circuit has already concluded: “Michigan law directs

municipalities to set water rates at the reasonable cost of providing the


                                     23
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.299 Filed 08/27/20 Page 30 of 52




service.” Detroit, 841 F.3d at 700, citing Mich. Comp. Law § 141.121. In

other words, municipalities cannot provide customers with water for free.

See Mich. Comp. Law § 141.118. And neither can they charge some more

while others pay less, as this would create a group subject to an

unconstitutional tax under the Michigan Constitution. See Bolt v. City of

Lansing, 459 Mich. 152, 158 (1998); Jackson Cty. v. City of Jackson, 302

Mich. App. 90, 93–112 (2013). So as things stand, the City cannot legally

implement plaintiffs’ proposal. It would require a change in state law,

and a state constitutional amendment. As a result, and for the reasons

explained above, the Court should dismiss Count III.

      B. The Court should dismiss plaintiffs’ statutory claims.

      In Counts IV and V, plaintiffs bring claims of a disparate racial

impact under the federal Fair Housing Act (FHA), 42 U.S.C. § 3601 et

seq., and the analogous Michigan law, Article V of the Elliott-Larsen Civil

Rights Act (ELCRA), Mich. Comp. Laws § 37.2501 et seq. For the

following reasons, both should be dismissed.

        i.   Plaintiffs fail to state a claim under the Fair Housing
             Act.

      In Count IV, plaintiffs bring a claim under § 3604(b) of the FHA.

They plead that the City’s “policy of disconnecting water service to

                                     24
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.300 Filed 08/27/20 Page 31 of 52




customers for non-payment” discriminates against them “on the basis of

race in the terms, conditions, or privileges of the provision of services or

facilities of a dwelling . . . .” Plaintiffs base this claim on a disparate

impact theory of liability. And although left unstated, this discrimination

allegedly occurred post-acquisition—after the initial sale or rental of

plaintiffs’ properties. (ECF No. 1, PageID.93–94).

            a. Plaintiffs’ claim falls outside the scope of § 3604(b).

      In relevant part, § 3604(b) is limited to claims involving the

“provision of [a] service[]” connected to “the terms, conditions, or

privileges” associated with the “sale or rental of a dwelling.” 12 The Sixth

Circuit has not addressed the exact scope of §3604(b) in this context.

However, other circuits have, and their decisions permit post-acquisition

claims, as here, to proceed in at most two situations: first, where an

owner or tenant are claiming actual or constructive eviction; and second,

where the claim is related to a term, condition, or privilege tied to a

property’s initial sale or rental.




       Section 3604(b) makes it unlawful to “[t]o discriminate against
      12

any person in the terms, conditions, or privileges of sale or rental of a
dwelling, or in the provision of services or facilities in connection
therewith, because of race . . . .” 42 U.S.C. § 3604(b).
                                     25
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.301 Filed 08/27/20 Page 32 of 52




      For example, in Cox v. City of Dallas, the Fifth Circuit held that a

service had to be specifically connected to the sale or rental of a dwelling.

430 F.3d 734, 745 (2005). In doing so, the Fifth Circuit refused to

“unmoor[] the ‘services’ language from the ‘sale or rental’ language,”

fearful of turning §3604(b) into a “general anti-discrimination” provision.

Id. Thus, § 3604(b) did not extend to claims of diminished “habitability,”

as this lacked the required nexus. Id. at 745–76. In the Fifth Circuit’s

view, § 3604(b) was mostly limited to conduct resulting in actual or

constructive eviction, as this implicated a privilege of sale or rental: the

right to inhabit. Id. at 746–47.

      The Seventh Circuit took a similar view in Bloch v. Frischholz.

There, the Seventh Circuit built on Cox and explained that the text of §

3604(b) required the service to be linked to a “term[], condition[], or

privilege[]” that accompanied the “sale or rental” of a property. 587 F.3d

771, 780 (2009). The court agreed with Cox that the right to inhabit a

premises was a “privilege of sale”—making claims of actual or

constructive eviction actionable—and also agreed that mere claims of

diminished habitability were insufficient. Id. at 779. But unlike in Cox,

the Seventh Circuit took a broader view. It extended the reach of §


                                     26
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.302 Filed 08/27/20 Page 33 of 52




3604(b) to include any other term, condition, or privilege related to the

initial sale or rental of a dwelling. Id. at 779-780. For instance, Bloch

addressed the terms of a owners’ association agreement signed by the

plaintiffs at the time of purchasing their condo. Id.

      In this case, plaintiffs’ claim falls outside these two situations.

Plaintiffs do not allege eviction, constructive or otherwise. And neither

do they identify any other term, condition, or privilege relating to the

initial sale or rental of their properties. The conduct at issue here is the

City’s “policy of disconnecting water service to customers for non-

payment.” (Id. at PageID.93). Plaintiffs do not allege that receiving

water service without having to pay for it was guaranteed at the point of

initial sale or rental. They plausibly cannot do so.

      To be sure, some circuits have used broad language when

construing the phrase “provision of [a] service.” But a thorough reading

of these cases makes it clear that they are in harmony with the Fifth and

Seventh Circuits’ rulings. Cf. King v. Order of United Commercial

Travelers, 333 U.S. 153, 157 (1948) (noting laws should in general

produce uniform decisions regardless of location).




                                     27
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.303 Filed 08/27/20 Page 34 of 52




      First, in The Committee Concerning Community Improvement v.

City of Modesto, the Ninth Circuit held that § 3604(b) could encompass a

claim relating to the inadequate provision of law-enforcement. 583 F.3d

690, 713–15 (9th Cir. 2009). The court tied this conduct to the privilege

of “quiet enjoyment.” Id. at 713–15. However, even here, the privilege

was linked to the initial sale or rental. When originally taking up their

residences, the Modesto plaintiffs expected to receive police protection on

a par with other parts of the county in-exchange for tax dollars. Id. at

696–99. Plaintiffs, here, cannot point to a similar expectation. When they

initially bought or rented their properties, there was no term, condition,

or privilege that guaranteed water service regardless of payment.

      Next, in Georgia State Conference of the NAACP v. City of

LaGrange, the Eleventh Circuit held that a claim tied to the provision of

water, gas, and electric service could proceed under § 3604(b). 940 F.3d

627, 634 (11th Cir. 2019). But like in Modesto, the claim in Georgia State

was linked to a privilege associated with the initial sale or rental. Under

a new city policy, the plaintiffs, there, were prevented from having water

service if they owed any municipal debts, regardless of whether they were

current on their water bills. Id. at 630–31. Thus, Georgia State stands in


                                     28
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.304 Filed 08/27/20 Page 35 of 52




contrast to the present lawsuit. There, the issue was whether a city could

disconnect water supply regardless of payment. Here, the issue is

whether the City can disconnect water supply for nonpayment.

Superficially, Georgia State appears to help plaintiffs. But in reality, it is

distinguishable.

      In addition to persuasive caselaw, § 3604(b)’s text compels the same

construction. By its plain terms, § 3604(b) does not apply to every

housing-related service. And the phrase “terms, conditions, or privileges”

necessarily requires, at a minimum, some nexus with the initial sale or

rental of a property. Otherwise, any encroachment on a person’s

enjoyment of their residence could be characterized as violating a

“privilege” and triggering § 3604(b)’s protections. The word “privilege”

would, in effect, swallow the entire provision. Cf. Gustafson v. Alloyd Co.,

513 U.S. 561, 574 (1995) (stating that courts should avoid rendering

words in a statute redundant). Additionally, this interpretation also

comports with the FHA’s express purpose—fair access to housing. See 42

U.S.C. § 3601. It stands to reason that § 3604(b) only extends to such

“terms, conditions, or privileges” that existed at the time of that access.




                                     29
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.305 Filed 08/27/20 Page 36 of 52




      Such a reading of § 3604(b) still gives it plenty of teeth in the post-

acquisition context. For example, it would prevent the owner of an

apartment building from prohibiting African American residents from

using the pool, the laundry room, or the in-house dry-cleaning service.

For another, it would stop the owner of a rental property from preventing

tenants from hosting African American guests for dinner. And when you

look at it that way, it is intuitive to think that § 3604(b) was meant to

remedy that kind of post-acquisition conduct. But that is not what is

going on here, and it is a stretch to believe that § 3604(b) reaches the

City’s policy.

            b. Disparate impact is not actionable under § 3604(b),
               and plaintiffs fail to state a claim based on
               disparate treatment.

      In Texas Department of Housing & Community Affairs v. Inclusive

Communities Project, Inc., the Supreme Court held that disparate impact

claims were actionable under § 3604(a) of the FHA. 135 S. Ct. 2507, 2516–

26 (2015). Section 3604(a) reads in relevant part:

      It shall be unlawful . . . [t]o refuse to sell or rent after the
      making of a bona fide offer, or to refuse to negotiate for the
      sale or rental of, or otherwise make unavailable or deny, a
      dwelling to any person because of race . . . .



                                     30
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.306 Filed 08/27/20 Page 37 of 52




42 U.S.C. § 3604 (emphasis added). The Court found that “the phrase

‘otherwise make unavailable’ [was] of central importance ,” as “Congress’

use of the phrase . . . refer[ed] to the consequences of an action rather

than the actor’s intent.” 135 S. Ct. at 2518. From this, and after reviewing

the text of Title VII and the Age Discrimination in Employment Act—

which both included a similar phrase (“otherwise adversely affect”) and

where previous decisions had recognized disparate impact—the Court

articulated its rule: “antidiscrimination laws must be construed to

encompass disparate-impact claims when their text refers to the

consequences of actions and not just to the mindset of actors.” Id.

      Inclusive Communities’ reasoning restricts actions brought under §

3604(b) to liability under an intentional discrimination (disparate

treatment) theory. In contrast to § 3604(a), § 3604(b) includes no phrase

of “central importance” such as “otherwise make unavailable” or

“otherwise adversely affect.” Instead, it is limited to prohibiting

discrimination based solely on an actor’s intent (“because of race”). It thus

lacks the “results-orientated language” that would “counsel[] in favor of

recognizing disparate-impact liability.” 135 S. Ct. at 2518. Unlike §

3604(a), which begins with a prohibition on disparate treatment


                                     31
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.307 Filed 08/27/20 Page 38 of 52




(“because of”) before using the term “otherwise” to introduce a catchall

phrase focused on consequences (“otherwise make unavailable”), §

3604(b) only includes a prohibition on disparate treatment (“because of”).

See Henry Ford Health Sys. v. Dep't of Health & Human Servs., 654 F.3d

660, 666 (6th Cir. 2011) (“A legislature's decision to include a phrase in

one section but not in a second . . . may imply that the second section

should be read not to include the phrase.”).

      Thus, Inclusive Communities controls and rules out disparate

impact liability under § 3604(b). True, prior to Inclusive Communities,

Sixth Circuit cases permitted disparate impact claims to proceed under §

3604(b). See generally Graoch Assocs. # 33, L.P. v. Louisville /Jefferson

Cty. Metro Human Relations Comm'n, 508 F.3d 366, 371–74 (6th Cir.

2007). But the Sixth Circuit has always assumed as much and never

addressed the issue directly, cf. Doe v. BlueCross BlueShield of Tennessee,

Inc., 926 F.3d 235, 242 (6th Cir. 2019) (noting that a court is free to decide

an issue if a prior decision has not definitely answered it), nor tackled the

textual differences between §3604(a) and § 3604(b).

      What is more, post-Inclusive Communities caselaw has effectively

ruled out the possibility. In Doe v. BlueCross BlueShield of Tennessee, the


                                     32
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.308 Filed 08/27/20 Page 39 of 52




Sixth Circuit held that § 504 of the Rehabilitation Act did not provide for

disparate impact liability. 926 F.3d at 241. § 504 states that:

      No otherwise qualified individual with a disability in the
      United States ... shall, solely by reason of her or his disability,
      be excluded from the participation in, be denied the benefits
      of, or be subjected to discrimination under any program or
      activity receiving Federal financial assistance.

29 U.S.C. § 794(a). The Doe court ruled that § 504’s language did “not

encompass actions taken for nondiscriminatory reasons” (disparate

impact). 926 F.3d at 242. In coming to that decision, it relied on

comparisons with other anti-discrimination provisions such as Title VII,

stating that “when the Court has found that a statue prohibits disparate-

impact discrimination, it has relied on language like ‘otherwise adversely

affect’ or ‘otherwise make unavailable,’ which refers to the consequences

of an action rather than the actor’s intent.” Id. In contrast, the Sixth

Circuit noted, Title VI, like § 504 (and, importantly, § 3604(b)) includes

no such language. It was thus limited in scope to actions based on

disparate treatment. Id.; see also Alexander v. Sandoval, 532 U.S. 275,

278–80 (2001) (holding that it was ‘beyond dispute’ that a statute

banning discrimination ‘on the ground of race’ prohibited only intentional

discrimination’).

                                      33
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.309 Filed 08/27/20 Page 40 of 52




      Together, Inclusive Communities and Doe make it clear that §

3604(b) does not encompass disparate impact liability. Nor is there

anything unusual about recognizing disparate impact under § 3604(a)

but not (b). In fact, claims brought under other FHA sections are already

limited to disparate-treatment theories. For instance, to bring a claim

under § 3617, a plaintiff has to demonstrate “discriminatory animus.”

HDC, LLC v. City of Ann Arbor, 675 F.3d 608, 613 (6th Cir. 2012). And

consistent with Inclusive Communities and Doe, § 3617, too, contains no

“result-orientated” language. Instead, like § 3604(b), § 3617 starts and

stops with the language of disparate treatment.

      As such, plaintiffs § 3604(b) claim can only proceed if resting on

disparate-treatment. However, plaintiffs fail to plead facts consistent

with this theory. Their claim rests on a facially-neutral policy applied

universally, not a policy of treating a class of persons disparately. This

lack of different treatment makes it impossible for plaintiffs to proceed

under intentional discrimination liability. See Ricci v. DeStefano, 557

U.S. 557, 577 (2009).

      As a final point, plaintiffs fail to plead adequate facts to establish

discriminatory motive. In contrast to disparate impact, where a


                                     34
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.310 Filed 08/27/20 Page 41 of 52




defendant acts for a “nondiscriminatory reason but nevertheless

disproportionately harms a protected group,” Doe, 926 F.3d at 241, a

plaintiff wishing to bring a disparate-treatment claim must demonstrate

racial animus. HDC, LLC v. City of Ann Arbor, 675 F.3d 608, 612 (6th

Cir. 2012). But here, plaintiffs’ complaint is short on allegations. See

supra, Part VI.A.ii.

            c. Plaintiffs fail to state a claim based on a disparate
               impact theory.

      In order to bring a disparate impact claim under Inclusive

Communities, a plaintiff must identify (1) a race-neutral policy that has

created “arbitrary, artificial, and unnecessary barriers” to fair housing;

and (2) a “robust” causal connection tying the policy to an adverse racial

impact. 135 S. Ct. at 2522–25. Step two, in particular, is crucial. A

demonstrated “[r]acial imbalance . . . does not, without more” suffice, id.

at 2523, and “disparate-impact claim[s] that [rely] on a statistical

disparity . . . fail if the plaintiff cannot point to a . . . policy . . . causing

that disparity.” Id. (emphasis added). For this reason, “a plaintiff who

fails to allege facts at the pleading stage or produce statistical evidence




                                       35
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.311 Filed 08/27/20 Page 42 of 52




demonstrating [this] causal connection” fails to state a claim. Id. at 2523–

24. 13

         The Sixth Circuit has not yet addressed the exact contours of this

“robust causality requirement.” Id. at 2523. However, Inclusive

Communities was not drafting from a blank sheet of paper. Rather, the

Court built on years of precedent in the Title VII context where a

disparate impact causality requirement is firmly established. Title VII is

therefore instructive, as is the case to which Inclusive Communities cited,

Wards Cove Packing Company v. Atonio, 490 U.S. 642 (1988). See

Inclusive Communities, 135 S. Ct. at 2523 (2015).

         In Wards, the Court explained that for the purposes of causality in

the employment context, the proper comparison is “between the racial

composition of [the at-issue jobs] and the racial composition of the

qualified ... population in the relevant labor market.” 490 U.S. 642, 650-

51 (1988). The Court made it clear that comparing the racial composition

of the at-issue jobs with that of the workforce in general was flawed. Id.


         Claims under the FHA are ultimately resolved using the
         13

McDonnell Douglas framework. However, McDonnell Douglas is an
evidentiary standard. Swierkiewicz v. Sorema N.A., 534 U.S. 506, 510
(2002). At the motion to dismiss stage, plaintiffs need only plead
sufficient facts to state a plausible claim. See supra, Part V.
                                      36
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.312 Filed 08/27/20 Page 43 of 52




at 651. This was because if the absence of minorities was due to a dearth

of qualified applicants for reasons outside of an employer’s control, the

relevant employment practices “cannot be said to have had a ‘disparate

impact’ . . . .” Id. at 651–52 (emphasis added).

      The Sixth Circuit has applied this rule in Title VII cases on

countless occasions. E.g., Phillips v. Cohen, 400 F.3d 388, 399 (6th Cir.

2005); Alexander v. Local 496, Laborers' Int'l Union of N. Am., 177 F.3d

394, 405–07 (6th Cir. 1999). And those Courts of Appeals to have recently

addressed Inclusive Communities “robust causality requirement” have

applied a similar standard in the FHA context: to establish causation, a

plaintiff must demonstrate that the challenged conduct causes a

disparity on account of race, not environmental factors outside of a

defendant’s control. Inclusive Communities Project, Inc. v. Lincoln Prop.

Co., 920 F.3d 890, 906–09 (5th Cir. 2019); see also Reyes v. Waples Mobile

Home Park Ltd. P'ship, 903 F.3d 415, 425 (4th Cir. 2018) (“[A]dequate

safeguards must be implemented at the prima facie stage to avoid hailing

defendants into court for racial disparities they did not create . . . .”);

Oviedo Town Ctr. II, L.L.L.P. v. City of Oviedo, Fla., 759 F. App'x 828,

835–36 (11th Cir. 2018) (“If this citywide comparison demonstrated that


                                     37
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.313 Filed 08/27/20 Page 44 of 52




a disproportionate percentage of racial minorities . . . were impacted . . .

we would then proceed to consider the causal relation.”); City of Los

Angeles v. Bank of Am. Corp., 691 F. App’x 464, 465 (9th Cir. 2017) (no

causation where evidence only showed that policies affected racial

minorities, not that they caused a disparate racial impact).

      Not only is this general rule in keeping with Title VII, it is

consistent with Inclusive Communities and its ruling that defendants

cannot be “liable for racial disparities they did not create,” and that

“[c]ourts should avoid interpreting disparate-impact liability to be so

expansive as to inject racial considerations into every housing decision.”

135 S. Ct. at 2523–24. That is what causality (as opposed to mere

correlation) mandates.

      Even when reading plaintiffs’ allegations in a favorable light, they

fail to make this “robust” causality showing. Plaintiffs offer ten pages of

statistical evidence which they contend demonstrates that Detroit’s

Black population has potentially suffered from a comparatively higher

rate of service interruptions when compared to its non-Black residents.

(ECF No. 1, PageID.47–58). However, plaintiffs plead no facts from which

it can be inferred that the City’s policy caused that alleged disparity on


                                     38
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.314 Filed 08/27/20 Page 45 of 52




account of race rather than a reason outside the City’s control. See

Wards, 490 U.S. at 651-52. In effect, plaintiffs’ complaint offers nothing

more than a “[r]acial imbalance,” which on its own does not make their

case. See Inclusive Communities, 135 S.Ct. at 2523.

      Under the unique facts, here, it is not clear that plaintiffs can even

make the required showing. At the last census, Detroit’s population was

eighty-four percent African American, the largest in the nation. U.S.

Dept. of Commerce, Sonya Rastogi et al., The Black Population, Census

Briefs 14 (2010). Plaintiffs recognize that forty percent of Detroit’s

population is impoverished. (ECF No.1, PageID.48). And they accept that

Detroit’s impoverished population is mostly comprised of African

Americans. (Id. at PageID.7). They also acknowledge that many

impoverished households struggle to pay their water bills. (Id. at

PageID.18–19). As such, plaintiffs’ claim that the City’s policy affects

African Americans more than others simply tracks Detroit’s socio-

economic makeup. Wealth (or lack of it) is the cause giving rise to the

pernicious effect.

      Importantly, the fact that plaintiffs may not be able to make out

causation does not mean that a different rule should apply. “It may . . .


                                     39
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.315 Filed 08/27/20 Page 46 of 52




be difficult to establish causation because of multiple factors.” Inclusive

Communities, 135 S. Ct. at 2523–24. But that is no reason to ignore its

requirement. And although plaintiffs state several times that their

evidence “remain[s] statistically significant even when accounting for

differences in income,” (ECF No. 1, PageID.53–55, 57), they offer nothing

to support this naked conclusion.

      What this really does is lead back to the case against recognizing

disparate impact in this case. If plaintiffs, here, have done enough to

demonstrate causality, a government or private defendant could be sued

any time a fee is unaffordable for Detroit’s lower-income residents. For

example, will a disparate impact claim lie against a broadband provider

such as Xfinity for adhering to a similar disconnection policy? Again,

Detroit’s lowest income residents are majority African American. (Id. at

PageID.7.) So these policies, too, will result in a disparate impact. The

Court warned against the FHA becoming “an instrument to force . . .

[defendants] to reorder their priorities.” Inclusive Communities, 135 S.

Ct. at 2522,. It was for this reason.

      Besides, disparate impact cannot be the right answer here. A

disparate impact claim involves a lawful policy carried out for a


                                        40
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.316 Filed 08/27/20 Page 47 of 52




“nondiscriminatory     reason    [that]   nevertheless   disproportionately

harm[s] a protected group.” Doe, 926 F.3d at 241. Given this, how can the

City carry out its policy in the future while avoiding a disparate impact

lawsuit? Plaintiffs will no doubt say change the policy, but this begs the

question; under plaintiffs’ theory, the policy itself is lawful. The truth is

that the City would have to ensure that an equal number of African

American and non-African American households are affected, giving rise

to the type of racial quotas that Inclusive Communities made clear would

lead to “serious constitutional questions.” 135 S.Ct. at 2522. 14 For this

reason, and those stated above, Count IV should be dismissed.

       ii.   Plaintiffs fail to state a claim under the Elliott-Larsen
             Civil Rights Act.

      In Count V, plaintiffs plead that the City of Detroit has violated

their rights under Article V of the Elliott-Larsen Civil Rights Act




      14Plaintiffs’ claim also fails for a different reason. They fail to
explain how defendants’ “policy of disconnecting water service to
customers for non-payment” has created “arbitrary, artificial, and
unnecessary barriers” to fair housing. Plaintiffs do not allege that the
policy prevents African Americans from accessing housing, nor that it
perpetuates segregation. Inclusive Communities, 135 S. Ct. at 2522. They
do not even describe the pre-policy racial composition of Detroit’s
neighborhoods. So it is impossible to infer how housing demographics
have been impacted by the policy.
                                     41
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.317 Filed 08/27/20 Page 48 of 52




(ELCRA). Specifically, plaintiffs bring this claim under § 502(1)(b). Like

their FHA claim, plaintiffs allege that the City’s “policy of disconnecting

water service to customers for non-payment” results in a “disparate

impact on Black residents . . . .” (ECF No. 1, PageID.96).15

           a. Plaintiffs’ claim falls outside the scope of § 502(1)(b).

      Article V of the ELCRA is Michigan’s FHA analog. Section 502(1)(b)

of Article V states as follows:

      A person engaging in a real estate transaction . . . shall not on
      the basis of . . . race . . . [d]iscriminate against a person in the
      terms, conditions, or privileges of a real estate transaction or
      in the furnishing of facilities or services in connection with a
      real estate transaction.

Mich. Comp. Laws § 37.2502(1)(b). In turn, ELCRA defines a “real estate

transaction” as “the sale, exchange, rental, or lease of real property, or

an interest therein.” § 501(b). 16 The provision of water is not the “sale,

exchange, rental, or lease of real property . . . .” So plaintiffs can only



      15Under Michigan Law, statutes of limitations start to accrue as
soon as the first tortious act and injury are complete. Marilyn Froling
Revocable Living Tr. v. Bloomfield Hills Country Club, 283 Mich. App.
264, 290 (2009). Therefore, plaintiffs’ class action may run into a
limitations problem. The City preserves this issue for a future occasion.
       The City is a person within the meaning of Article V. Mich. Comp.
      16

Laws § 37.2103(g)
                                      42
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.318 Filed 08/27/20 Page 49 of 52




proceed under § 502(1)(b) if it is “an interest therein.” In other words, the

provision of water must be an interest in regard to the “sale, exchange,

rental, or lease of real property,” see Black's Law Dictionary (11th ed.

2019) (“therein”), as that term is used in the statute. Only then would the

City be “[a] person engaging in a real estate transaction,” and only then

could it possibly be discriminating “against a person . . . in the furnishing

of facilities or services in connection with a real estate transaction.”

      No credible construction can make that leap. Nowhere have those

words ever being used to describe the provision of water. Utilities such

as gas, electric, and water are a public service (universally subject to a

fee), not a property interest. Section 502(1)(b)’s simply does not apply.

            b. § 502(1)(b) should be interpreted in accordance
               with § 3604(b), and plaintiffs fail to state a claim for
               the same reasons as explained supra, Part VI.B.i.

      Assuming that § 502(1)(b) applies to the provision of water, this

Court should look to the FHA for guidance on how to interpret it. Mencer

v. Princeton Square Apartments, 228 F.3d 631, 634 (6th Cir. 2000). With

respect to § 502(1)(b), there is little applicable state-level caselaw to rely

on. So there is only really, first, the statutory text and, second, analogous

federal precedent. See Garg v. Macomb Cty. Cmty. Mental Health Servs.,


                                     43
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.319 Filed 08/27/20 Page 50 of 52




472 Mich. 263, 283 (2005) (“The persuasiveness of federal precedent can

only be considered after the statutory differences between Michigan and

federal law have been fully assessed . . . .”).

      For the same reasons as stated above in the FHA context, plaintiffs’

claim fails. First, disparate impact liability is not available under §

502(1)(b). See supra, Part VI.B.i.b. The statutory language contains no

textual indication that the Legislature intended to impose disparate

impact liability on § 502(1)(b) defendants, and no caselaw answers that

question to the contrary. Second, even if disparate impact liability is

available, plaintiffs plead insufficient facts to demonstrate causation. See

supra, Part VI.B.i.c. Plaintiffs have alleged a racial disparity. But the

cause of any such disparity is not race; it is the racial wealth gap that

afflicts too many in Detroit. Yet wealth discrimination is not actionable

under the ELCRA.

      Finally, if this Court were to let plaintiffs’ claim proceed, the same

reasoning would permit a future plaintiff to sue a broadband provider (or

any other housing-related service provider). See supra, Part VI.B.i.c. In

fact, that possibility is even more likely under the ELCRA, as unlike §

3604(b) of the FHA which prohibits discrimination in the “provision of


                                      44
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.320 Filed 08/27/20 Page 51 of 52




 services” connected to the “terms, conditions, or privileges of sale or

 rental of a dwelling,” 42 U.S.C. § 3604(b), § 502(1)(b) prohibits

 discrimination simply in “the furnishing of . . . services in connection

 with a real estate transaction.” So a future plaintiff would not even have

 to prove that broadband, for example, is a “term[], condition[], or

 privilege[]” relating to the “sale or rental” of a dwelling. She could simply

 point to the fact that it is a housing-related service. Cf. Dep't of Civil

 Rights v. Beznos Corp., 421 Mich. 110, 120 (1984) (“As we have often

 stated, construction of a statute in a way that would produce absurd and

 undesirable results should be avoided.”). As with the FHA, plaintiffs fail

 to state a claim.

VII.   Conclusion and relief requested

       For the reasons stated above, the City respectfully requests that the

 Court dismiss plaintiffs’ complaint.

 By: /s/ Hallam Stanton
 City of Detroit Law Department
 Attorney for defendant City of Detroit
 Two Woodward Avenue
 Detroit, Michigan 48226
 (313) 237-5082
 stantonh@detroitmi.gov
 P82319

 Dated: August 27, 2020

                                      45
Case 2:20-cv-11860-DPH-APP ECF No. 21, PageID.321 Filed 08/27/20 Page 52 of 52




                          Certificate of Service

             I hereby certify that on August 27, 2020, I electronically filed

the foregoing papers with the Clerk of the Court using the ECF system

which will send notification of such filing to the attorneys of record with

the court.

      /s/ Hallam Stanton
